Citation Nr: 1208577	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  08-24 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for carcinoid disease affecting face, lungs, neck, head, hips, arms, legs, cervix, breasts, pelvis, lower abdomen and ovaries, with resulting complications.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Lincoln, Nebraska, which denied reopening the Veteran's claims of entitlement to service connection for carcinoid disease affecting face, lungs, neck, head, hips, arms, legs, cervix, breasts, pelvis, lower abdomen and ovaries, with resulting complications, and service connection for musculoskeletal low back pain and minimal degenerative changes of the lumbar spine.  

In May 2009, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of this proceeding has been associated with the claims folder.  

The Board has previously considered this appeal.  In an October 2010 decision, the Board denied reopening the Veteran's claims.  The Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims ("Court").  In July 2011, while the case was pending before the Court, the VA Office of General Counsel and the appellant's attorney (the "parties") filed a Joint Motion for Partial Remand ("Joint Motion"), requesting that the Court vacate that part of the Board's decision which determined that new and material evidence had not been received sufficient to reopen the claim of entitlement to service connection for carcinoid disease affecting face, lungs, neck, head, hips, arms, legs, cervix, breasts, pelvis, lower abdomen and ovaries, with resulting complications; the Veteran decided not to appeal her second claim.  In July 2011, the Court granted the parties' Joint Motion, vacated that portion of the Board's decision which denied reopening the Veteran's claim, and remanded the case to the Board for compliance with directives that were specified in the Joint Motion.

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen a claim, as well as the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, that the VA Secretary look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

In the aforementioned July 2011 Joint Motion, the parties agreed that the Board failed to comply with the VA duty to assist under the Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000) by not providing the Veteran with adequate notice pursuant to Kent.  See 38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011).  Specifically, the parties found that a February 2008 notice letter did not adequately inform the Veteran of the actual bases for the denial of her previously-denied claim.  Accordingly, the Board finds that a remand is necessary to satisfy the notification provisions of Kent, supra, and the notice provisions of the VCAA in accordance with 38 U.S.C.A. §§ 5103(a). 
 
The Board further notes that, in a statement dated December 2011, the Veteran claimed that VA has an additional duty to assist her in obtaining specific records to help her substantiate her claim.  The Veteran contends that she was exposed to toxic chemicals while serving at various military bases throughout the United States, including Fort McClellan in Alabama and Aberdeen Proving Ground in Maryland ("Aberdeen") during service in 1966-67.  She further states that, although she believes that she was directly exposed to mustard gas and Agent Orange through fumes from the burning of these substances on the base, she also avers that she was indirectly exposed to chemicals via contact with her late ex-husband, who she says lived with her at Aberdeen and served on active duty there with the Chemical Corps, where she claims he was working with and handling chemicals.  See Board hearing testimony, May 2009.  She claims that, as a result of his chemical exposure, he developed the same type of carcinoid disease she has and was subsequently awarded service connection; she says that he passed away from this disease in 1993.  She has requested that VA obtain her late former husband's service treatment and personnel records, as well as his VA disability claims folder because she says that information will assist her in substantiating her service connection claim.  

In this respect, the Board has considered the holding in Tetro v. Gober, 14 Vet. App. 110 (2000), and other cases, in which the Court has held that VA has the duty to request information and pertinent records from other Federal agencies when on notice that such information exists.  See also Walch v. Shinseki, 563 F.3d 1374, 1377 (Fed. Cir. 2009) (noting that "a significant part of the VA's duty to assist is its obligation to make reasonable efforts to obtain relevant records.").  

In this case, because the Board does not currently have any information that would confirm that the Veteran's late ex-husband received VA disability benefits due to carcinoid disease as a result of chemical exposure, a remand is necessary so that an attempt to obtain such records can be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran a letter pursuant to Kent informing her of any information and evidence not of record that is necessary to reopen her claim of entitlement to service connection for carcinoid disease affecting face, lungs, neck, head, hips, arms, legs, cervix, breasts, pelvis, lower abdomen and ovaries, with resulting complications, that VA will seek to provide and that the Veteran is expected to provide.  In addition, the letter should advise the Veteran of the specific reasons for the denial of her previous claim, what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial, and the requirements for substantiating her underlying service connection claim.  

2.  The RO/AMC should request the VA claims folder of the Veteran's deceased ex-husband, as well as his service personnel and treatment records, if separately maintained, and associate copies thereof of all relevant records with the Veteran's claims folder.  (Identifying information for him is contained in Volume 6 of the Veteran's claims folder, to include his DD Form 214 and Certificate of Death.)  All personal and identifying information should be redacted, pursuant to applicable RO/AMC guidelines.  

3.  If for some reason the RO/AMC is unable to obtain the requested information, it should prepare a memorandum to the record, explaining the efforts undertaken and/or any reasons (including legal regulations) for why the information could not be obtained.  In such case, send the Veteran and her attorney a letter informing them of this, as well as her right to request records under the Freedom of Information Act (FOIA).  

4.  Thereafter, any information obtained should be reviewed to determine whether there is any objective evidence to show that the Veteran's ex-husband worked with the Chemical Corp at Aberdeen and developed any disease or disability specifically attributable to chemical exposure.  If so, the RO should conduct whatever other development is necessary, to include reopening the case and performing a VA examination of the Veteran, if warranted.

5.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and her attorney should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

